     Case 3:21-cv-00617-MMA-KSC Document 20 Filed 08/25/21 PageID.79 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
      STEVE SWALL, et al.,                                 Case No.: 21-cv-617-MMA (KSC)
10
                                                           ORDER GRANTING JOINT
11                                     Plaintiffs,         MOTION TO DISMISS
      v.
12                                                         [Doc. No. 19]
      THE PRUDENTIAL INSURANCE
13    COMPANY OF AMERICA, et al.,
14
                                     Defendants.
15
16
17         On August 24, 2021, Plaintiffs Steve Swall and Clifford Swall joined by
18   Defendant The Prudential Insurance Company of America filed a joint motion to
19   dismiss pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Upon due
20   consideration, good cause appearing, the Court GRANTS the joint motion and
21   DISMISSES this action in its entirety with prejudice. Each party shall bear its own
22   costs and attorney’s fees. The Court further DIRECTS the Clerk of Court to terminate
23   all pending deadlines and close this case.
24         IT IS SO ORDERED.
25   Dated: August 25, 2021
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                    21-cv-617-MMA (KSC)
